ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion for rehearing appellant insists that we should have reached the conclusion in our original opinion that he was not guilty of more than murder without malice, and should have ordered a reversal. The contention has made it necessary to again review the entire statement of facts. After having done so we adhere to the view heretofore expressed. It will avail nothing to set out the evidence in more detail than has already been done. Upon an issue involving the state of mind in which an accused commits an offense this court will not disturb the finding of a jury- where from the whole case there appears evidence supporting the. verdict. As supporting his position appellant cites among other cases those of Stewart v. State, 52 Texas Crim. Rep., 284, 106 S. W., 685; Doss v. State, 43 Texas Crim. Rep., 551, 67 S. W., 321; Davis v. State, 70 Texas Crim. Rep., 37, 155 S. W., 546. All of the named cases were reviewed in Claxton v. State, 105 Texas Crim. Rep., 308, 288 S. W., 444, in which the right of this court to reverse upon the facts under article 848 (formerly article 939) C. C. P., was recognized but it was further noted that the state *499of mind in which a homicide was committed was for the jury to determine.
Believing the finding of the jury in the present case finds support in the evidence, the motion for rehearing is overruled.

Overruled.